DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is unclear what the top angle line of Ɵ1 in Figure 6 is measuring since it does not appear to correspond to any structure.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first angle where the first protruding member contacts the first contact surface from claim 1 (Note: the first angle (Ɵ1) in Figure 2 does not show the first protruding member (51) making contact with the first contact surface (52a)), and the second angle where the second protruding member contacts the second contact surface from claim 1 (Note: the second angle (Ɵ2) in Figure 2 does not show the second protruding member (61) making contact with the second contact surface (62a)) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 1, recites “includes” which is grammatically awkward and should be changed to --includes:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-9, recites “the first contact surface disposed at an interval from the first protruding member in a circumferential direction, the first protruding member making contact with the first contact surface when a torsion angle between the first rotor and the second rotor reaches a first angle” which is indefinite because it is unclear how the first contact surface can be spaced from the first protruding member while also 
Claim 1, lines 13-16, recites “the second contact surface disposed at an interval from the second protruding member in the circumferential direction, the second protruding member making contact with the second contact surface when the torsion angle reaches a second angle greater than the first angle” which is indefinite because it is unclear how the second contact surface can be spaced from the second protruding member while also making contact with the second protruding member.  The two limitations appear to contradict each other.  Is the Applicant trying to claim that the second protruding member and the second contact surface are disposed at an interval from each other until the torsion angle between the first rotor and the second rotor reaches a second angle greater than the first angle?
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 584,849 discloses a torsional vibration damper that has a first rotor and a second rotor that rotate relative to each other, a first stopper mechanism (71, 72) made of elastic material that is configured to stop rotation between the first and second rotors, and a second stopper mechanism (55) made of a material having a higher stiffness than the first stopper mechanism that is configured to stop rotation between the first and second rotors.
Kawahara (US 9,915,329 B2) discloses a transmission device that has a first and second rotor, a first stopper mechanism located between the first and second rotors and configured to bias the rotors into a position, and a second stopper mechanism located 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656